Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25CF

NINETY-SECOND AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Ninety-second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following as of the Effective Date (defined
below):

 

1.    Customer agrees to purchase and CSG agrees to provide an additional ***
(**) Vantage User IDs/Sessions.  Accordingly, pursuant to the terms of the
Eighth Amendment to the Agreement dated January 5, 2010 (CSG document no.
2301676), the Twenty-fifth Amendment dated March 12, 2012 (CSG document no.
2311963), the Thirty-second Amendment dated August 8, 2012 (CSG document
no.  2313710), the Thirty-ninth Amendment dated June 7, 2013 (CSG document no.
2502779), the Forty-ninth Amendment dated June 13, 2014 (CSG document no.
2506656), the Fifty-first Amendment dated July 24, 2014 (CSG document no.
2507373),  the Fifty-fifth Amendment dated October 16, 2014 (CSG document no.
2508276), the Seventy-first Amendment dated April 24, 2015 (CSG document
no.4105376), the Seventy-fourth Amendment dated June 5, 2015 (CSG document no.
4105523), the Eighty-eighth Amendment dated May 31, 2016 (CSG document no.
4111414), the Ninety-first Amendment, dated September 9, 2016 (CSG document no.
4112393) and this Amendment to the Agreement, the number of Vantage User
IDs/Sessions will be increased from *** ******** ********** (*****) to ***
******** ************ (*****) and Customer shall be invoiced accordingly.

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  

 

Title:  SVP, Secretary & General Counsel

 

Name:  

 

Name: Gregory L. Cannon

 

Date:  

 

Date:  9-27-16

 

 

 